Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 22-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claims 22, 25 has been amended to recite an anchor member positioned at the distal end of the elongate member, wherein the anchor member is separate from and mechanically connected to the elongate member.
The Office agrees the art of record fails to teach or suggest these features.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9, 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2014/0081243 (Zhou et al.) in view of U.S. Patent Number 6,761,696 (Wong) 
Regarding claims 1-4, 6, 7, 11 Zhou discloses as shown in Figure 2A-C a catheter comprising:
an elongate body comprising: an inner liner (inner layer 119, see paragraph [0027]) defining an entry port into a lumen defined by the elongate body; and an outer jacket (portion outer layer 120 surrounding attachment region 108, see paragraph [0027] ); and a push assembly (proximal shaft 102, see paragraph [0025]) including an elongate member (portion of shaft 102 proximal or behind attachment region 108) extending from a proximal portion to a distal portion, the elongate member tapers in a distal direction, wherein distal to a proximal end of the elongate body, a first portion (portion generally indicated as A) of the push assembly is positioned between a portion of the inner liner and a portion of the outer jacket, and proximal to the proximal end of the elongate body, a second portion (portion generally indicated as B) of the push assembly is positioned outside of the outer jacket and the inner liner, wherein the second portion of the push assembly is proximal to the first portion, wherein the distal portion of the elongate member comprises the first portion of the elongate member, and wherein the second portion of the elongate member comprises the proximal portion of the elongate member and at least a portion of the distal portion of the elongate member, wherein the distal portion of the elongate member defines a substantially constant taper, wherein a cross-sectional area of the proximal portion is greater than a cross-sectional area of the distal portion, wherein a cross-section of the proximal portion of the elongate member is circular, elongate member is solid.


    PNG
    media_image1.png
    336
    527
    media_image1.png
    Greyscale

Zhou fails to disclose a cross section of the distal portion is D-shaped. 
Wong, from the same field of endeavor teaches a similar push assembly as shown in Figure 1 wherein the elongate member is circular at a first portion and D-shaped at a second portion, the first portion being proximal to the second portion, wherein the distal portion of the elongate member comprises a first section having a first D-shape in cross-section and a second section having a second D-shape in cross-section, the first section being proximal to the second section, wherein a first cross-sectional area of the first D-shape is greater than a second cross-sectional area of the second D-shape (Fig. 6 is described as a tapered D-shape which would mean a first cross-sectional area of the first D-shape is greater than a second cross-sectional area of the second D-shape, for the purpose of increasing the moment of inertia of the push assembly relative to a larger than that of a rectangular member. See col. 4, lines 50-59.
It would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to substitute the elongate member disclosed by Zhou for the elongate member disclosed by Wong et al. or modify the cross section of the distal portion is D-shaped such that a cross section of the distal portion is D-shaped because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results or in order to increase the moment of inertia of the elongate member relative to a larger than that 


	
    PNG
    media_image1.png
    336
    527
    media_image1.png
    Greyscale


Regarding claim 5, Zhou fails to disclose the distal portion defines a stepwise taper.
Wong, from the same field of endeavor teaches a similar catheter 2 as shown in Figures 2,  6 that a stepwise taper is a known alternative to a gradual taper. See col. 5, lines 50-59.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the taper disclosed by Zhou by substituting the gradual taper for the stepwise taper disclosed by Wong because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).

Regarding claim 9, Zhou fails to disclose the length of the distal portion of the elongate member is about 5-20 cm.

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the length of the distal portion of the elongate member disclosed by Zhou such that I was about 5-20 cm by substituting the length disclosed by Wong because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2014/0081243 (Zhou et al.) in view of U.S. Patent Number 6,761,696 (Wong) 
as applied to claim 1 above, and further in view of  U.S. Patent Publication Number 2002/0161395 (Douk et al.)
Regarding claim 8, Zhou fails to disclose the greatest cross-section dimension of a distal end of the elongate member is about 50-200 micrometers.
Douk et al. from the same field of endeavor teaches a similar catheter as shown in Figure 6 with a similar elongate member with a  cross-section dimension of a distal end of the elongate member is about 50-200 micrometers (.18 mm is 180 micrometers) see paragraph [0034].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the greatest cross-section dimension of a distal end of the elongate member by substituting the dimension disclosed by Douk such that the greatest cross-section dimension of a distal end of the elongate member is about 50-200 micrometers because it would only require the simple substitution of one known alternative for another to produce nothing but predictable results.  See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2014/0081243 (Zhou et al.) in view of U.S. Patent Number 6,761,696 (Wong) as applied to claim 1 above, and further in view of  U.S. Patent Publication Number 2005/0054952 (Eskuri et al.)
 Zhou wherein at least one surface of the elongate member comprises a roughed surface.
Eskuri et al. from the same field of endeavor teaches a similar catheter as shown in Figure 1 wherein at least one surface of the elongate member comprises a roughed surface, for the purpose of creating a better fit with another structure. See paragraph [0067]
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify at least one surface (surface which touches outer layer 102 or attachment region 108, see paragraph [0025]) of the elongate member disclosed by Zhou to include a roughed surface in order for the elongate member to bond with outer layer easier. 
Response to Arguments
Applicant's arguments filed 9/28/2021 have been fully considered but they are largely persuasive. The rejection of claims 1, 22 under Jafarai have been withdrawn.
The applicant’s remarks regarding Wong have been considered, but are not persuasive. The applicant argues because Wong teaches the use of a flexible body 15 it could not be substituted for the elongate member of Zhong. In response, the Office respectfully disagrees the presence of the flexible body does not relate to the utility of shapeable member 14. It is disclosed as made of the same materials (stainless steel), of a similar shape to the elongate member disclosed by Zhong, and used largely for the same purpose of pushing. Given all of these similarities factual similarities between the two structures, one of ordinary skill in the art one of ordinary skill in the art would have more than expectation of predictable results in the elongate member disclosed by Zhong were substituted for the elongate member disclosed by Wong. 
The applicant’s remarks do not address the similarities in both structure and function to the elongate members of Zhong and Wong.
The applicant further argues there is no reason to modify the elongate member disclosed by Zhong to have the claimed d-shaped cross-section. In response, the Office respectfully disagrees. Wong explicitly gives two reasons for a D-shaped cross-section. First, Wong recognizes the D-shaped cross-section increases the moment of inertia of the push assembly relative to a larger than that of a 
The applicant’s remarks do not address either of these rationales.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771